The decree of August 19, 1938, which allowed the trustees commissions and costs, has been reversed. (Matter of Ziegler, 256 App. Div. 305.) The decree of April 6, 1939, which, in conformity with our decision in Matter of Ziegler (supra) revoked and remitted the commissions and costs originally allowed, is controlling. The Surrogate was powerless to amend the portion of the latter decree withholding the commissions and costs. (Surr. Ct. Act, § 20, subd. 6; Herpe v. Herpe, 225 N. Y. 323.) Permission of the Surrogate is unnecessary for issuance of execution. (Matter of Mason, 175 Misc. 458.) Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.